Citation Nr: 1021088	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-10 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected residuals of left ankle sprain.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to August 
1992 and March 2001 to September 2003.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO).  

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO; however, he failed to 
appear at the hearing in February 2009.  Thus, the Board 
considers his hearing request withdrawn.   

The issues of entitlement to service connection for cervical 
and lumbar spine disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's left ankle disability is manifested by 
subjective complaints of pain and swelling with objective 
evidence of hypermobility.  There is no evidence of ankylosis 
of the left ankle or the subastragalar or tarsal joint, 
moderate or marked limitation of motion, malunion of the os 
calcis or astragalus, astragalectomy, or x-ray evidence of 
degenerative arthritis.   


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40. 4.45, 4.59, 
4.71a, Diagnostic Code 5271(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased rating claim arises from his 
disagreement with the assignment of an initial noncompensable 
rating for his left ankle disability following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, no further notice is needed under VCAA for the 
Veteran's initial rating claim, and therefore appellate 
review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Quartuccio v. Principi, 16 Vet. App. 183; see also 38 C.F.R. 
§ 20.1102 (2009). 

Relevant to the duty to assist, all identified VA treatment 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal that have not been requested or 
obtained.  Furthermore, he was provided with VA examinations 
in January 2006 and October 2007 regarding his left ankle 
disability.  Neither the Veteran nor his representative have 
argued that the examinations are inadequate for rating 
purposes or that his left ankle disability has worsened since 
his last examination. 

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

Legal Criteria for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of "staged ratings," finding that in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126-28.  As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for service-connected left ankle disability.

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
Veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Facts and Analysis

As noted, upon the grant of service connection, the Veteran's 
residuals of left ankle sprain disability was assigned an 
initial noncompensable rating.   See March 2006 Rating 
Decision.  The Veteran contends that his service-connected 
left ankle disability is more disabling than contemplated by 
the initial noncompensable rating assigned.  

Diagnostic Code 5271 applies to limitation of motion of the 
ankle.  It provides a 10 percent rating for symptomatology 
reflective of disabilities with moderate limitation of motion 
and a 20 percent rating for symptomatology reflective of 
disabilities with marked limitation of motion, which is the 
maximum rating provided under such Code. 38 C.F.R. § 4.71a, 
DC 5271 (2009).  According to 38 C.F.R. § 4.71, Plate II, 
normal dorsiflexion of the ankle is zero to 20 degrees; and 
normal plantar flexion is zero to 45 degrees.  Id.

Evidence relevant to the severity of the Veteran's left ankle 
disability includes a January 2006 VA Joints Examination 
Report, in which the Veteran complained of intermittent left 
ankle pain with no flare-ups or incapacitation.  Upon 
physical examination, the examiner noted no crepitus, 
deformity, erythema, effusion, instability, or tenderness.  
Range of motion of the left ankle was 0 to 45 degrees of 
plantar flexion, 0 to 20 degrees of dorsiflexion, 0 to 40 
degrees of inversion, and 0 to 15 degrees eversion.  The 
examiner noted that there was no pain with ankle range of 
motion and no additional range of motion loss due to pain, 
weakness, fatigue, incoordination or lack of endurance 
following repetitive use.  X-ray of the left ankle was 
negative.  The Veteran was assessed with left ankle strain 
and hypermobility of left ankle.  See January 2006 VA Joints 
Examination Report.  

In October 2007, the Veteran underwent another VA examination 
regarding his left ankle disability.  The Veteran complained 
of intermittent left ankle pain and swelling with no flare-
ups or incapacitation.  Upon physical examination, the 
examiner noted no instability or tenderness.  Range of motion 
of the left ankle was 0 to 55 degrees of plantar flexion, 0 
to 25 degrees of dorsiflexion, 0 to 40 degrees of inversion, 
and 0 to 25 degrees eversion.  The examiner noted that there 
was no pain with ankle range of motion and no additional 
range of motion loss due to pain, weakness, fatigue, 
incoordination or lack of endurance following repetitive use.  
X-ray of the left ankle was negative.  The Veteran was 
assessed with left ankle strain and hypermobility of left 
ankle.  The examiner noted no effects of the left ankle 
disability on the Veteran's employment or his daily 
activities.  See October 2007 VA Joints Examination Report.

Review of the evidence of record reveals no further treatment 
records regarding the Veteran's service-connected left ankle 
disability and the Veteran has not identified any such 
treatment records.  

Based on the foregoing, the Board concludes that an initial 
compensable rating for the Veteran's service-connected left 
ankle disability is not warranted.  The Board has considered 
whether the Veteran is entitled to a compensable rating under 
Diagnostic Code 5271 (Limited motion of ankle); however, 
there is no evidence of moderate or marked limitation of 
motion of the left ankle.  In this regard, January 2006 and 
October 2007 range of motion testing of the left ankle 
revealed normal range of motion and the Veteran was diagnosed 
with hypermobility of the left ankle.  See January 2006 VA 
Joints Examination Report; October 2007 VA Joints Examination 
Report.  

In evaluating the Veteran's claim, the Board has also 
considered whether a higher disability rating is warranted on 
the basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As noted, on January 2006 and October 2007 
examinations, the examiners documented no pain on range of 
motion testing, and no additional limitations of motion after 
repetitions of range of motion testing.  See January 2006 VA 
Joints Examination Report; October 2007 VA Joints Examination 
Report.  The examiners also noted no flare-ups of left ankle 
pain.  Since there is no documented evidence of flare-ups and 
significantly no pain or additional loss in range of motion 
upon repetitive use testing, the Board finds no symptoms or 
pathology creating impairment that would warrant an increased 
rating for greater limitation of motion due to weakness, 
fatigability, incoordination, or pain on lumbar spine motion.  

In light of the above discussion, the evidence of record does 
not support a compensable rating for the Veteran's service-
connected left ankle disability based on functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of the lumbar spine under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).    
  
The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 5270 (Ankylosis of ankle).  
However, a compensable rating is not warranted under such 
Code.  In this regard, the medical evidence of record does 
not reveal any evidence of complaints, treatment, or 
diagnoses of ankylosis of the left ankle.  Further, under the 
Veteran would not be entitled to a compensable rating under 
Diagnostic Codes 5272 (Ankylosis of subastragalar or tarsal 
joint), 5273 (Malunion of os calcis or astragalus), or 5274 
(Astragalectomy), as the medical evidence of record fails to 
reveal that the Veteran has complaints, treatment, and/or 
diagnoses of such disabilities.  The Veteran is also not 
entitled to a compensable rating under Diagnostic Code 5003 
(Degenerative arthritis) as the medical evidence of record 
demonstrates that the Veteran's left ankle x-rays are 
negative.  See January 2006 VA Joints Examination Report; 
October 2007 VA Joints Examination Report.      

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected left ankle disability; however, the Board finds 
that his symptomatology has been stable throughout the appeal 
period.  Therefore, assigning staged ratings for such 
disability is not warranted. 

The Board has also considered whether an extra-schedular 
disability rating is warranted.  An extra-schedular 
disability rating is assigned if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the Rating Schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected left ankle 
disability with the established criteria found in the Rating 
Schedule.  The Veteran's left ankle symptomatology is fully 
addressed by the rating criteria under which such disability 
is rated.  There are no additional symptoms of his left ankle 
disability that are not addressed by the Rating Schedule.  
Therefore, the Board finds that rating criteria reasonably 
describes the Veteran's disability level and symptomatology 
for his service-connected disability.  As such, the Board 
finds that the Rating Schedule is adequate to evaluate the 
Veteran's disability picture.  Moreover, there is no evidence 
that the Veteran's disability interferes with his occupation 
or activities of daily living.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Further, the evidence fails to show that the disability 
picture created by the left ankle is exceptional or unusual.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record reflects that the Veteran is currently employed.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  

As the preponderance of the evidence is against the claim for 
an initial compensable rating for residuals of left ankle 
sprain, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for service-connected residuals 
of left ankle sprain is denied.


REMAND

The Veteran also seeks service connection for a cervical and 
lumbar spine disorders.  Further development is needed prior 
to adjudicating the merits of these claims.

The evidence of record reveals that the Veteran is currently 
diagnosed with cervical degenerative joint disease, cervical 
disc disease, and lumbar strain.  See October 2007 VA Spine 
Examination Report.  Further, review of his STRs contain 
complaints and treatment of cervical spine pain and muscle 
spasms in the neck.  See January 5, 1984 Chronological Record 
of Medical Care (complaints of neck pain and disagnosis of 
muscle spasm); January 6, 1984 Chronological Record of 
Medical Care (complaints of neck pain and disagnosis of 
muscle spasm); January 9, 1984 Admission Authorization and 
Treatment Statement (diagnosis of cervical muscle spasm); 
October 19, 1988 Chronological Record of Medical Care 
(diagnosis of right paraspinous muscle strain).  The Veteran 
also reported continuity of cervical spine pain since his 
initial neck injury in-service.  See October 2007 VA Spine 
Examination Report.  

With regard to the service connection claim for a lumbar 
spine disorder, the Veteran indicated that he received 
treatment from a chiropractor for his lumbar spine disorder 
around 2003 or 2004.  Such records may be pertinent to the 
Veteran's service connection claim.  Review of the Veteran's 
claims folder is negative for such treatment records.  VA is, 
therefore, on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the Veteran's complete post-service treatment 
records, beginning 2003, relating to his lumbar spine 
disorder should be obtained and associated with the claims 
file.   

Review of the record also reveals that the Veteran was 
provided with a VA examination regarding his cervical spine 
and lumbar spine disorders; however, the examiner did not 
provide a medical opinion as to whether the Veteran's 
cervical spine disorder was related to his active duty 
service, specifically his in-service treatment for cervical 
spine spasm and complaints of neck injury due to carrying 
heavy packs in-service.  See October 2007 VA Spine 
Examination Report.  The examiner stated that he could "not 
offer an opinion because any opinion would be speculation."  
Although the examiner provided a negative opinion regarding a 
relationship between the Veteran's lumbar spine disorder and 
his service, the examiner relied purely on the rationale that 
the Veteran's STRs were negative for complaints, treatment, 
or diagnoses of a lumbar spine disorder.  He did not opine on 
whether the Veteran's claimed in-service injury to his lumbar 
spine due to carrying heavy packs resulted in his current 
lumbar spine disorder.  Furthermore, the examiner did not 
have the benefit of the Veteran's post-service treatment 
records regarding his lumbar spine disorder which could be 
pertinent to his claim.  See id.  Therefore, a new VA 
examination is necessary to ascertain whether the Veteran's 
cervical spine and lumbar spine disorders are related to 
service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009).   

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following action:

1.  The Veteran should be contacted and 
requested that he identify all treatment 
for his lumbar spine disorder, to 
specifically include the chiropractor who 
treated him in 2003-2004.  After 
receiving any necessary authorization 
from the Veteran, any identified medical 
records, to specifically include those 
from the chiropractor who treated him in 
2003-2004, should be associated with the 
Veteran's VA claims folder.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made. 

2.  After completion of the above-
requested development, the Veteran 
should also be afforded an appropriate 
VA medical examination to determine the 
current nature and etiology of any 
cervical spine and lumbar spine 
disorders, to include his currently 
diagnosed cervical degenerative joint 
disease, cervical disc disease, and 
lumbar strain.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by 
the examiner.  Any indicated 
evaluations, studies, and tests should 
be conducted.  The examiner should 
identify all current diagnoses of the 
cervical and lumbar spines.  

With regard to the Veteran's cervical 
spine disorder, the VA medical examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
cervical spine disorder is related to any 
period of the Veteran's service, to 
include his documented in-service 
treatment for cervical spine pain and 
muscle spasms in the neck.

With regard to the Veteran's lumbar spine 
disorder, the VA medical examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
lumbar spine disorder is related to any 
period of the Veteran's service, to 
include his claimed in-service injury to 
his lumbar spine due to carrying heavy 
packs.

A complete rationale should be provided 
for any opinion.  In offering any 
opinion, the examiner must consider the 
Veteran's lay statements regarding the 
incurrence of his cervical spine and 
lumbar spine disorders and the 
continuity of symptomatology.  The 
rationale for any opinion offered 
should be provided.  

3.  After completing the above, the 
Veteran's service connection claims 
should be readjudicated based on the 
entirety of the evidence.  If the 
claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


